Citation Nr: 0004355	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-43 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a February 17, 1947, rating action, which denied the 
veteran's claim for service connection for a right leg 
disability based on aggravation, was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The appellant served on active duty from July 5, 1946, to 
October 26, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of May 
1994.  In February 1998, the Board issued a decision that 
denied the veteran's claim that there was clear and 
unmistakable error (CUE) in a February 17, 1947, rating 
decision which had denied service connection for a right leg 
disability, based on aggravation.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court").  In November 
1999, the Court issued a decision that reversed the Board 
decision, and remanded the matter with instructions to award 
service connection and provide an appropriate disability 
rating, supported by an adequate statement of reasons or 
bases.  This decision effectuates the Court's order.


FINDINGS OF FACT

1.  In a rating action dated February 17, 1947, a VA Rating 
Board denied the veteran's claim for service connection for a 
right leg disability based on aggravation on the basis that 
his service medical records showed that his right leg 
disability existed prior to his induction into the service, 
was not aggravated beyond the natural progress normally to be 
expected for a short period of service, and that the 
recurrence of symptoms of the disability during service did 
not establish an increase in disability.

2.  The February 1947 rating decision contained undebatable 
error in the application of law to the facts as they were 
known at that time.



CONCLUSION OF LAW

The unappealed February 17, 1947, rating action denying 
service connection for a right leg disability based on 
aggravation was clearly and unmistakably erroneous.  38 
C.F.R. § 3.105 (1999); Veterans Regulation (VR) 1(a), Part I, 
para. I (1943).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence of record at the time of the February 1947 rating 
decision consisted primarily of the veteran's service medical 
records and his claim for compensation.  On the entrance 
examination dated July 5, 1946, the veteran reported that he 
had undergone an operation on the sartorius muscle in the 
right thigh.  Examination showed an 8-inch, firm scar on the 
medial aspect of the middle right thigh, which had resulted 
from the removal of hemangioma with "phlibability [sic] and 
congenital" in February 1946 at the Mayo clinic, 
"confirmed."  No additional relevant abnormalities were 
noted.

On August 26, 1946, the veteran was hospitalized for 
evaluation of complaints of pain in the thigh, with a 
diagnosis of "[o]ther diseases of the neuromuscular system 
manifested by severe pain in left thigh on deep pressure and 
on weight bearing."  On a consultation report dated in 
September 1946, it was noted that he had undergone an 
operation on his right thigh in February 1946 at the Mayo 
Clinic, consisting of a partial resection of the right 
sartorius muscle and ligation of a vein, as well as to 
relieve swelling on the inner surface of the right thigh 
along with intractable pain.  He noted that the treatment had 
"improved his pain," but he began having pain in his right 
thigh after basic training, which was "different from 
original at approx[imate] level of scar." On examination, 
there was good function of all muscles supplied by the 
femoral nerve as well as those supplied by the sciatic.  
There was an area of hypesthesia around the operative scar, 
and a firm, tender nodule was palpable deep in the inner 
aspect of the thigh.  

A September 18, 1946, neurosurgical consultation report 
discussed the veteran's February 1946 right-thigh surgery and 
indicated that during basic training the veteran had 
experienced "pain in his right thigh aggravated by standing 
or walking." The neurosurgeon noted the pain could not be 
accounted for, but recommended that records of the veteran's 
preservice findings and surgery be obtained.  

On the report recommending a Certificate of Disability for 
Discharge (CDD), dated October 16, 1946, it was noted that 
the veteran was unfit for military service because of 
"disease of neuromuscular system left [sic] leg manifested 
by pain in left [sic] thigh EPTS.  He was incapacitated for 
military service because of pain in left [sic] thigh on 
standing and exercise."  (It is not disputed that the 
references to the left thigh on this document were 
erroneous.)  It was noted that the disability was not 
incurred in authorized or encouraged military activity; that 
it existed prior to entering into service; that it was not 
aggravated by active service; and that it was not incurred in 
the line of duty.  

After his separation from service, the veteran submitted a 
claim for benefits in November 1946, claiming that he had 
spasmodic, severe pain in the right leg, resulting in the 
inability to bear any weight, which had begun in July 1946, 
during basic training.  

Based on the foregoing evidence, the RO determined, in 
February 1947, that "DISEASE OF NEURO MUSCULAR SYSTEM RT. 
LEG MANIFESTED BY PAIN IN RIGHT THIGH" and "POST OPERATIVE 
SCAR RIGHT THIGH" were not incurred in or aggravated by 
service during World War II, citing to "VR 1(a), Part I, 
Para. 1."  In its discussion, the RO noted that "[t]he 
entire record and history shows veteran [sic] disability 
existed prior to induction and was not aggravated beyond the 
natural progress normally to be expected, by short period of 
service.  The recurrence during service of symptoms of the 
condition which existed prior to induction does not establish 
increase in disability."  

In finding CUE in that determination, all of the following 
conditions must be met:  (1) "[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question).  Crippen v. Brown, 9 Vet.App. 412, 
(1996); Damrel v. Brown, 6 Vet.App. 242 (1994); Russell v. 
Principi, 3 Vet.App. 310 (1992).  

The Court held that the presumptions of soundness and 
aggravation that were applicable in February 1947 were those 
set forth in Veterans Regulation (VR) 1(a), Part I, para. I 
(1943), citing to Akins v. Derwinski, 1 Vet.App. 228 (1991).  
While the Board instead had applied 38 C.F.R. § 2.1063(b) 
(Supp. 1946), the Court found that its analysis, insofar as 
the application of the presumption of soundness was 
concerned, was not affected because the text of § 2.1063(b) 
and VR 1(a) were virtually identical.  

VR 1(a), Part I, Para 1, as revised by 57 Stat. 556 (July 13, 
1943), set forth a three part analysis for determining 
service connection in cases where preexistence is at issue.  
First, unless the disorder is noted at entrance, there is a 
presumption of soundness, which can only be rebutted by clear 
and unmistakable evidence of preexistence.  VR 1(a), Part I, 
Para 1(b).  Second, if preexistence is established, in order 
to warrant service connection, there must be an increase in 
the severity of the disability during service.  VR 1(a), Part 
I, Para. 1(d).  Finally, if an increase in the severity of 
the disability is shown, there is a presumption of 
aggravation unless the increase in severity was due to the 
natural progress of the disease.  Id.  

There is essentially no dispute as to the preexistence of a 
right leg condition.  Concerning an increase in severity, 
presumption of aggravation, the Court noted that the veteran 
was discharged due to other diseases of the neuromuscular 
system manifested by pain in the right thigh, following a 
period of in-service hospitalization and a medical finding 
that while the pain had improved following a preservice 
surgery, the veteran had developed pain in that leg during 
basic training.  The Court reasoned that it was clear from 
this evidence that the veteran's preexisting right-thigh 
condition underwent a permanent increase in severity during 
his service that caused him to be medically discharged.  

Accordingly, the presumption of aggravation was for 
application.  The Court noted that the regulation applied by 
the Board, 38 C.F.R. § 2.1063, while virtually identical to 
VR 1(a) with respect to the presumption of soundness, 
differed significantly with respect to the presumption of 
aggravation.  Pursuant to 38 C.F.R. § 2.1063(i) (Supp. 1946), 
aggravation was to be presumed unless the increase in 
severity during service was shown by clear and unmistakable 
evidence to have been due to the natural progress of the 
disease, while VR 1(a), Part I, para. 1(d) provided that 
aggravation was to be presumed unless there was a specific 
finding that the increase in disability during service was 
due to the natural progress of the disease.  In this case, 
because the record did not contain a specific finding that 
the preexisting postoperative right-thigh scar naturally led 
to the later-manifested other diseases for which the veteran 
was discharged or that the later-manifested other diseases 
naturally followed from the preexisting right-thigh scar, the 
provisions of VR 1(a), Part I, para. 1(d), required the RO to 
consider the preexisting disease to have been aggravated by 
active service.  See Akins, 1 Vet.App. at 232.  

The Court further found the facts of this case to be 
indistinguishable from those in Akins.  If VR 1(a), Part I, 
para. 1(d) had been applied, as required by Akins, the 
absence of a specific finding that the conditions listed on 
the veteran's CDD were due to a natural progression of his 
preexisting condition would have mandated the conclusion that 
those conditions constituted an in-service aggravation of the 
veteran's preexisting disability.  The absence of a specific 
finding that the increase in severity was due to natural 
progress was, therefore, felt to reflect an error which would 
manifestly change the outcome.  See Russell, supra.  
Accordingly, the February 1947 rating decision must be 
reversed.  


ORDER

The February 1947 RO decision denying service connection for 
a right leg disability involved clear and unmistakable error, 
and that decision is reversed; service connection, by 
aggravation, for a right leg disability, diagnosed at 
discharge as "disease of neuromuscular system of right leg 
manifested by pain in right thigh" is granted. 


REMAND

In its decision in this case, the Court also held that an 
appropriate disability rating must be assigned, supported by 
an adequate statement of reasons or bases.  Accordingly, the 
RO must obtain all relevant evidence, schedule an 
examination, and rate the veteran's right leg disability, in 
accordance with the above decision.  Additionally, the 
veteran is free to submit additional evidence and argument as 
to the rating for the disability, in accordance with 
Kutscherousky v. West, 12 Vet.App. 369, 372-73 (1999) (per 
curiam order).  Following the assignment of a rating, the 
veteran may appeal the determination with the timely 
submission of a notice of disagreement.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997)  Finally, a remand by 
this Court and by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 
Vet.App. 268, 271 (1998).  Accordingly, to ensure compliance 
with the Court decision, the case is REMANDED to the RO for 
the following:

After scheduling an examination to 
determine the current diagnosis, 
manifestations and severity of a right leg 
disability, and obtaining all available 
relevant evidence, the RO should prepare a 
rating decision awarding service 
connection and rating the veteran's right 
leg disability, in accordance with the 
above decision granting service connection 
for a right leg disability, by 
aggravation, due to clear and unmistakable 
error in the February 1947 decision.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 



